DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 10-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, line 4 recites, “the first frame structure surrounding a floor of the aircraft”. The specification and drawings do not support the added limitations. Applicant notes the floor as element 205 and the first frame structure as 2. Noting fig. 2, the frame 2 does not surround the floor, there is a gap where element 106 is inserted and the two elements together surround the floor. Moreover applicant’s para 0064 states, “Another advantage is that the fuselage 101 can initially be assembled without the upper shell 106. This enables the floor 205 to be held from above in a simple manner during assembly and enables the frame structure 2, 20 to be built up around the floor 205.” Cleary the floor is not then surrounded by element 2.
Claims 2-7, 10-15 are rejected based on their dependency on 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 4 recites, “the first frame structure surrounding a floor of the aircraft”. It is unclear whether or not the aircraft is required. The preamble of the claim indicates the claim is only requiring a “fuselage structure for an aircraft” no positive requirement of the aircraft. Furthermore based on the 112a above it is unclear how applicant is considering their first frame to “surround” the floor.
Claims 2-7, 10-15 are rejected based on their dependency on 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Folkesson et al. (US 7025305, hereafter referred to as Folkesson, cited in IDS) in view of Weimer et al. (US 2016/0368586, hereafter referred to as Weimer, cited in IDS).
For claim 1, Folkesson teaches a fuselage structure for an aircraft (abstract and figs.), comprising: 
a first frame structure (fig. 2) extending in a circumferential direction and having a first connecting section (6) and a second connecting section (6) arranged spaced apart from the first connecting section along the circumferential direction (fig. 2, Col. 3, lines 23-50); the first frame structure surrounding a floor of the aircraft (first as per 112b the floor of the aircraft is not actually part of the fuselage structure and the structure of Folkesson can be used to surround any floor, second Folkesson is a fuselage, a fuselage will always surround the floor of an aircraft as the fuselage goes all the way around);
a reinforcing structure (4a, 4b) extending along the circumferential direction between the first and the second connecting section of the first frame structure and connected respectively to the first and the second connecting section (fig. 2, Col. 3, lines 23-50);
an outer shell (2) secured on an outer side of the reinforcing structure (fig. 2); and 
an inner shell (5) secured on an inner side of the reinforcing structure (fig. 2), said inner side being situated opposite the outer side (fig. 2), 
Folkesson is silent about wherein the reinforcing structure has a profiled cross section when viewed in a longitudinal direction extending transversely to the circumferential direction and, together with the inner shell and the outer shell, forms a plurality of channels, which are adjacent to one another in the circumferential direction and each extending in the longitudinal direction.
Weimer teaches a fuselage structure for an aircraft (abstract and figs.), comprising:
a frame structure having an inner and outer shell (see fig. 1, 18, 20, para 0069)
a reinforcing structure (22) has a profiled cross section when viewed in a longitudinal direction extending transversely to the circumferential direction (see figs. 1 and 2) and, together with the inner shell and the outer shell, forms a plurality of channels (42, para 0081), which are adjacent to one another in the circumferential direction and each extending in the longitudinal direction (fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the reinforcing structure of Folkesson include a cross section profile having a plurality of channels, as taught by Weimer, in order to provide fire and lighting protection to the aircraft (para 0083-0086 of Weimer).
For claim 2, modified Folkesson further teaches wherein the reinforcing structure is profiled in such a way that the reinforcing structure is connected alternately to the outer shell and to the inner shell along the circumferential direction (see fig. 1 of Weimer).
For claims 3-4, modified Folkesson further teaches wherein the outer shell, and the reinforcing structure are each formed from a fibre composite material (Weimer para 0025, 0074, 0096).
Modified Folkesson fails to specifically teach wherein the inner shell is made from a fibre composite material and wherein the outer shell, the inner shell and the reinforcing structure are each formed from the same fibre composite material.
However, Weimer does note that the use of composite materials will avoid thermal bridges between the inner and outer panel (para 0096), therefore it would have been obvious to one having ordinary skill in the art at the time the invention was file to the inner shell, outer shell, and reinforcing structure all from the same composite material, in order to avoid thermal bridges therebetween and allow for ease of manufacturing, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice. In re Leshin, 125 USPQ 416.
For claim 5, modified Folkesson further teaches wherein the outer shell and the inner shell are each connected materially and/or by fastening devices to the reinforcing structure (para 0039-0040 of Weimer).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the reinforcing structure of modified Folkesson include outer and inner shells connected materially or by fastening devices, as taught by Weimer, in order to firmly secure the two fuselage elements together.
For claim 6, modified Folkesson further teaches wherein the reinforcing structure has a first fastening structure connected to the first connecting section of the first frame structure, and a second fastening structure connected to the second connecting section of the first frame structure (Folkesson fasteners along 4 in fig. 2).
For claim 10, modified Folkesson further teaches wherein the connecting sections of the first frame structure are each connected to the reinforcing structure materially and/or by fastening devices (4a, 4b as they connect to 2 and 5 of Folkesson).
For claim 11, modified Folkesson further teaches wherein the outer shell has an insulating layer on an inner surface facing the reinforcing structure (38 of Weimer, fig. 1 para 0082).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the reinforcing structure of modified Folkesson to include an outer shell with an insulating layer, as taught by Weimer, in order to provide insulation for the aircraft.
For claim 13, modified Folkesson further teaches wherein functional components are arranged in the channels (Weimer para 0038, 0057-0059).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the reinforcing structure of modified Folkesson to include the functional components arranged in a channel, as taught by Weimer, in order to save space on the aircraft and provide protection for the functional components.
For claim 14, modified Folkesson further teaches further comprising: a second frame structure spaced apart from the first frame structure in the longitudinal direction and having a first connecting section and a second connecting section arranged spaced apart from the first connecting section along the circumferential direction, wherein the reinforcing structure extends along the circumferential direction between the first and the second connecting section of the second frame structure and is connected respectively to the first and the second connecting sections of the second frame structure (see Folkesson fig. 1, multiple panels).
For claim 15, modified Folkesson further teaches An aircraft (abstract and figs) comprising a fuselage structure according to claim 1 (see fig. 1 above).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Folkesson as modified by Weimer, as applied to claim 1 above, in further view of Chamorro (WO 2011/000987, provided herein, see English translation provided herein).
For claim 7, modified Folkesson is silent about wherein the first fastening structure and/or the second fastening structure are/is formed by a receiving recess formed in a projection and in which the respective connecting section of the first frame structure is accommodated.
However it is known in the art to use fastening structures having a receiving recess formed in a projection and in which the respective connecting section of the first frame structure is accommodated.
Chamorro teaches a fuselage structure for an aircraft (abstract and figs.) including fastening structures having a receiving recess formed in a projection and in which the respective connecting section of the first frame structure is accommodated (see for instance fig. 5, projection 4 and 6 having recess 40 and translation, “said stringers 20 are fixed by glued to the aforementioned walls 40 of the structural elements 4, the use of rivets not being necessary that would make the joining procedure more complicated and complicated”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the fasteners of Folkesson formed as a receiving recess formed in a projection as taught by Chamorro in order to allow for the sturdy fastening of elements without the need for additional rivets.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Folkesson as modified by Weimer, as applied to claim 1 above, in further view of Lacombe et al. (US 8967540, hereafter referred to as Lacombe).
For claim 12, modified Folkesson further teaches wherein functional components are arranged in the channels (Weimer para 0038, 0057-0059).
Modified Folkesson is silent about wherein electric conductor tracks are formed on an inner surface of the outer shell facing the reinforcing structure and/or on an inner surface of the inner shell facing the reinforcing structure.
Lacombe teaches a fuselage construction (abstract and figs.) including a channel (18) wherein electronic functional elements are placed in the channel (Col. 6, lines 47-48).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the channels of modified Folkesson for electronic functional elements, as taught by Lacombe, in order to provide electric wiring and power throughout the fuselage. 
It would have been an obvious to one having ordinary skill in the art at the time the invention was filed as substitution of functional equivalent to substitute the electronic components of modified Folkesson with electronic conductor tracks arranged as detailed above, in order to efficiently provide power throughout the fuselage since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

Response to Arguments
Applicant's arguments filed 11/16/2022 have been fully considered but they are not persuasive.
Applicant argued that the prior art of record fails to teach or suggest “the first frame structure surrounding a floor of the aircraft”.
This is not found persuasive because one it renders the scope of the claim unclear and constitutes new matter, see 112a and b rejections above.
Additionally both Folkesson and Weimer are fuselage constructions. A fuselage will always surround the floor of an aircraft since the fuselage is the central body portion of an aircraft designed to accommodate the crew and passengers (Merriam Webster). In arguendo if applicant is arguing that Folkesson addresses one panel, it must be noted that the fuselage will be constructed of multiple panels that will surround the floor of the plane, the first frame structure being all the panels assembled together. Additionally the limitation is taught by Weimer, again fuselage panels as disclosed surround the fuselage.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619